Title: From George Washington to Richard Peters, 7 September 1788
From: Washington, George
To: Peters, Richard

 

Dear Sir,
Mount Vernon Septr 7th 1788.

Occasional absences from home—and occurrences—unimportant to any except myself—added to the want of matter wherewith to trouble you—are the reasons for my not having acknowledged the receipt of your favor of the 27th of June at an earlier period.
I was sorry to learn from the above letter that the crops of wheat in the lower parts of your State were indifferent. The cause assigned for it, aided by the uncommonly wet spring, produced the same effect with us. Is it to the difference of climate—our continental situation—the sudden changes in the temperature of the Air—or to the different modes of cultivating the lands that the Wheat in this Country more than in England is so apt to be injured in the Winter? Has no remedy been suggested yet to the Agricultural Society of Philadelphia for preventing the evils which result from the heaving of the ground, by which the roots of the Wheat are exposed to, and perish after, frosts? Against this, and the Hessian-fly, if it has advanced so near you, it is time, indeed, to arm yourselves. For the latter, it is said, spreads desolation wherever he goes. But is not the Yellow bearded Wheat an antidote against the venom of these destructive insects? Colo: Morgan and others have informed us that it is. The fact ought in my opinion, to be ascertained by repeated experiments; because, if true, the remedy is at hand—is easy—and can be applied with little additional expence; and, perhaps, no diminution in the Crop.
The Buck Wheat which I sowed in the Spring (or rather in the early part of Summer) for manure, was, I apprehend, put in too late, and stood too long before it was plowed in; for I have been amazingly plagued with it. Perhaps the extreme wetness of the Season may have contributed as much or more than either to my difficulties. The Buck Wheat, in many places yeilded to a super-abundance of Weeds (distinguished with us by the name of Carrot & Hog Weeds) and in low places to a course grass which subdued every thing else—None of these, more than the Buck Wheat, could I plow in till after Harvest; before which, all of them had passed the meridian of their bloom, and that succulent state which must have fitted them best for speedy putrifaction &

fermentation. They were not buried so well at the first plowing as they ought and now that I am crossing the former plowing, I find it next to impossible to make tolerable work; or to go ten steps together before the Plough is choked. How this might have been in a Season not more than usually wet I will not undertake to decide; but the inference I am inclined to draw from the whole, is, that the Buckwheat should be sown in April—ploughed in before it begins to seed, in June—the ground when this takes place being again sown, The expence of which, in my opinion, will be amply compensated by the succulency of the plant—seasonable plowings in—and superior preparation—The plants having time to rot, and ameliorate the Soil.
The Harrows which you were so obliging as to provide for me, came safe; but my fields being, in a manner, always underwater, I could make no use of them. I am not less pleased with them, however, on that account, for I think them well calculated for the cultivation of Corn in my mode; with Potatoes and Carrots intermixed. Of the advantages of wch husbandry, I am more and more convinced as I advance in my experiments; having tried this mixture with success in very dry—very wet—and in ordinary seasons. The greatest difficulty lyes, in judiciously working the Corn; as the Plows can never cross their last furrows and the Hoe harrows after a good plowing before the ground gets foul—or hard—will, I conceive, effectively do this.
I do not know to what cause to attribute it, but my plants of Scarcity have not answered (fully) my expectations—probably from improper management; for the leaves never having grown to the size I have been taught to expect, have not, I presume, been often enough pulled. I shall thank you, however for a little seed for next year. And beg leave to remind you of the Potatoe cleaner. The sooner it comes to me now the better. My Cabbages between the Corn rows have failed entirely. They will not do in this mode of cultivation—and for that reason I am disposed to discard them altogether. Potatoes & Carrots will, I am certain succeed in it, and are a very good substitute for this vegitable. Pease also I am affraid will not be a beneficial crop in my rotation system. One of two things I have had demonstrative proof of, this season, namely, that Pease exhaust, or Irish Potatoes enrich the Soil, considerably—I mean when the first are sown broad-mowed—and carried off the ground. A field which was

in these articles last year, was sown with oats & clover this year. The difference in the quality of them, though there was no perceivable in the quality of the soil previous to the preceeding crops was so apparent as to be discovered almost as far as the field could be seen—Those on the Potatoe ground being so much the most luxurient.
It would seem from the public Gazettes that the minority in your State are preparing for another attack of the—now adopted Government; how formidable it may be, I know not. But that Providence which has hitherto smiled on the honest endeavours of the well meaning part of the People of this Country will not, I trust, with-draw its support from them at this crisis. With best respects to Mrs Peters & yourself, in which Mrs Washington joins me, I am—Dear Sir Your Most Obedt Humble Servant

Go: Washington

